Exhibit 10.1
THIRD AMENDMENT
TO THE
BELO SAVINGS PLAN
(As Amended and Restated Effective January 1, 2008)
     Belo Corp., a Delaware corporation, pursuant to authorization by the
Compensation Committee of the Board of Directors, adopts the following
amendments to the Belo Savings Plan (the “Plan”).
     1. Section 3.1(c) of the Plan (“Catch-Up Deferral Contributions”) is
amended by the addition of the following provision thereto:
The Plan will not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code sections 401(k)(3), 401(k)(11),
401(k)(12), 401(k)(13), 410(b), or 416, as applicable, solely because of such
catch-up Deferral Contributions.
     2. Section 3.4(a) of the Plan is amended in its entirety to read as
follows:
     (a) Rate of Matching Contributions. The provisions of this Section 3.4 will
apply to only those Participants who have satisfied the eligibility requirements
of Section 2.1(b). For the Plan Year beginning on January 1, 2008, and for the
period beginning on January 1, 2009, and ending on the day preceding the first
day of the first payroll period beginning on or after April 12, 2009, the
Participating Employers will pay to the Trustee as a matching contribution for
each payroll period an amount equal to (i) 100% of each Participant’s Deferral
Contributions for the payroll period to the extent that such Deferral
Contributions do not exceed 1% of the Participant’s Compensation for the payroll
period and (ii) 70% of each Participant’s Deferral Contributions for the payroll
period to the extent that such Deferral Contributions exceed 1% of the
Participant’s Compensation but do not exceed 6% of the Participant’s
Compensation for the payroll period. For payroll periods beginning on or after
April 12, 2009, the Participating Employers may pay to the Trustee a
discretionary matching contribution. The amount of such discretionary matching
contribution, if any, will be determined by the Compensation Committee of the
Board of Directors of the Company.
          For purposes of this Section 3.4(a), Deferral Contributions include
catch-up Deferral Contributions described in Section 3.1(c). Participating
Employer matching contributions will be subject to the contribution percentage
limitation set forth in Section 11.5.
     3. Section 5.3 of the Plan is amended in its entirety to read as follows:
     5.3 Limitation on Allocations. Article 11 sets forth certain rules under
Code sections 401(k), 401(m) and 415 that limit the amount of contributions and
forfeitures that may be allocated to a Participant’s Accounts for a Plan Year.

 



--------------------------------------------------------------------------------



 



     4. Section 6.1(c) of the Plan (“Accelerated Vesting”) is amended by
replacing the reference to “Section 6.3” contained therein with “Section 6.3 or
Section 11.4(e).”
     5. Section 6.4 of the Plan (“Application of Forfeited Amounts”) is amended
by replacing the first reference to “this Article” contained therein with “this
Article or Section 11.4(e).”
     6. Section 11.2(c) of the Plan (“Deferral Percentage”) is amended by the
addition of the following provision thereto:
In addition, if the Matching Contributions to the Plan for any Plan Year satisfy
the requirements of Code section 401(k)(2)(B) and (C), a Participant’s Deferral
Percentage will be determined by aggregating the Deferral Contributions and the
Matching Contributions made to the Plan on his behalf for such Plan Year, unless
such aggregation is prohibited in regulations prescribed by the Secretary of the
Treasury. A Participant is eligible to make Deferral Contributions for purposes
of determining his Deferral Percentage even though he does not make Deferral
Contributions because of the suspension of his Deferral Contributions under the
terms of the Plan, because of an election not to participate, or because of the
limitations contained in Section 11.3 of the Plan. A Deferral Contribution will
be taken into account for a Plan Year only if (i) the allocation of such
contribution is not contingent on participation in the Plan or the performance
of services after the Plan Year, (ii) such contribution is paid to the Trustee
within 12 months after the end of the Plan Year, and (iii) such contribution
relates to Compensation that either would have been received by the Participant
in the Plan Year, or that is attributable to services performed during the Plan
Year and that would have been received within two and one-half months after the
Plan Year, but for the election to defer. Deferral Contributions that are taken
into account in the Average Contribution Percentage Test described in Section
11.5(a) of the Plan will be excluded from the Deferral Percentage (provided the
Actual Deferral Percentage Test described in Section 11.4(a) of the Plan is
satisfied both with and without exclusion of such Deferral Contributions).
     7. Section 11.2 of the Plan (“Definitions Used in this Article”) is further
amended by the addition of the following provisions thereto:
     (m) Average Contribution Percentage means the average of the Contribution
Percentages of each Participant in a group of Participants.
     (n) Contribution Percentage means the ratio (expressed as a percentage)
determined by dividing the Matching Contributions made to the Plan on behalf of
a Participant who is eligible to receive an allocation of Matching Contributions
for a Plan Year (but only to the extent such Matching Contributions are not
taken into account in determining the Participant’s Deferral Percentage for the
Plan Year) by the Participant’s Compensation for the Plan Year. A Participant is
eligible to receive an allocation of

2



--------------------------------------------------------------------------------



 



Matching Contributions for purposes of determining his Contribution Percentage
even though no Matching Contributions are made to the Plan on his behalf because
of the suspension of his Deferral Contributions under the terms of the Plan,
because of an election not to participate, or because of the limitations
contained in Section 11.3 of the Plan. Deferral Contributions may also be
included in the Contribution Percentages used to satisfy the Average
Contribution Percentage Test described in Section 11.5(a) of the Plan, provided
that the Average Deferral Percentage Test described in Section 11.4(a) of the
Plan is met before such Deferral Contributions are included in the Average
Contribution Percentage Test and continues to be met following the exclusion of
such Deferral Contributions.
     (o) Matching Contribution means the Participating Employer matching
contribution made to the Plan on behalf of a Participant pursuant to Article 3.
     8. The first paragraph of Section 11.4 of the Plan (“Limitation on Deferral
Contributions”) is amended in its entirety to read as follows:
     The limitations of this Section 11.4 will apply to Participants for Plan
Years beginning on or after January 1, 2009.
     9. The first paragraph of Section 11.4(c) of the Plan (“Reduction of Excess
Deferral Contributions”) is amended by the addition of the following sentence
thereto:
Matching Contributions made with respect to a Participant’s excess Deferral
Contributions will be forfeited and applied as provided in Section 6.4.
     10. Section 11.4(c) of the Plan is further amended by deleting the phrase
“and for the period between the end of the Plan Year and the date of
distribution” from the second paragraph thereof.
     11. Section 11.4(d) of the Plan (“Determination of Earnings and Losses”) is
amended by deleting the second sentence thereof.
     12. Section 11.4(e) of the Plan (“Testing Procedures”) is amended in its
entirety to read as follows:
     (e) Discriminatory Matching Contributions. If the allocation of Matching
Contributions to a Participant’s Matching Contribution Account results in a
discriminatory matching contribution (as determined under Code sections
401(a)(4) or 401(m) and the regulations thereunder) for such Participant because
the Matching Contribution relates to a Deferral Contribution that exceeds the
limitations described in Section 3.3 or this Section 11.4, or because of any
other reason, and such discriminatory matching contribution cannot be
distributed as an excess Matching Contribution pursuant to Section 11.5, such
discriminatory matching contribution, or the portion thereof that

3



--------------------------------------------------------------------------------



 



results in prohibited discrimination, will be forfeited notwithstanding any
other provision of the Plan to the contrary.
     13. Article 11 of the Plan (“Limitations on Contributions and Allocations
to Participants’ Accounts”) is further amended by the addition of new
Sections 11.5 and 11.6 thereto to read as follows:
     11.5 Limitation on Matching Contributions. The limitations of this
Section 11.5 will apply to Participants for Plan Years beginning on or after
January 1, 2009.
          (a) Average Contribution Percentage Test. Notwithstanding any other
provision of the Plan, the Average Contribution Percentage for a Plan Year for
Participants who are Highly Compensated Employees will not exceed the greater
of: (i) the Average Contribution Percentage for Participants who are Nonhighly
Compensated Employees multiplied by 1.25; or (ii) the lesser of (A) the Average
Contribution Percentage for Participants who are Nonhighly Compensated Employees
plus two percentage points or (B) the Average Contribution Percentage for
Participants who are Nonhighly Compensated Employees multiplied by 2.0.
          (b) Suspension of Matching Contributions. If at any time during a Plan
Year the Committee determines, on the basis of estimates made from information
then available, that the limitation described in subsection (a) above will not
be met for the Plan Year, the Committee in its discretion may reduce or suspend
the Matching Contributions of one or more Participants who are Highly
Compensated Employees to the extent necessary (i) to enable the Plan to meet
such limitation or (ii) to reduce the amount of Excess Matching Contributions
that would otherwise be forfeited or distributed pursuant to subsection
(c) below.
          (c) Reduction of Excess Matching Contributions. If for any Plan Year
the Average Contribution Percentage for Participants who are Highly Compensated
Employees exceeds the limitation described in Section 11.5(a) above, the dollar
amount of excess Matching Contributions will be forfeited (if forfeitable) or
distributed (if not forfeitable) to the Highly Compensated Employees on the
basis of the respective portions of the excess Matching Contributions
attributable to each such Highly Compensated Employee until the aggregate amount
of excess Matching Contributions has been forfeited or distributed. For purposes
of this subsection, excess Matching Contributions means, for a Plan Year, the
excess of (i) the aggregate amount of Matching Contributions actually made on
behalf of Highly Compensated Employees for the Plan Year, over (ii) the maximum
amount of such contributions permitted for such Plan Year under Section 11.5(a)
(determined by reducing Matching Contributions made on behalf of Highly
Compensated Employees in order of the Contribution Percentages beginning with
the highest of such percentages). Such excess Matching Contributions will be
forfeited or distributed on the basis of the dollar amount of Matching
Contributions for each such Participant (as hereinafter provided) until the
aggregate amount of excess Matching Contributions has been forfeited or
distributed. The Matching Contributions of the Highly Compensated Employee with
the highest dollar amount of Matching

4



--------------------------------------------------------------------------------



 



Contributions will be reduced first by the amount required to cause that
Participant’s Matching Contributions to equal the dollar amount of the Matching
Contributions of the Highly Compensated Employee with the next highest dollar
amount, and this process will be repeated until the total amount of excess
Matching Contributions has been forfeited or distributed. Upon forfeiture or
distribution of the total excess Matching Contributions in this manner, the Plan
will be treated as satisfying the limitations of subsection (a) above.
          All distributions under this subsection will be increased by Trust
Fund earnings and decreased by Trust Fund losses for the Plan Year and will be
made within two and one-half months following the close of the Plan Year, if
practicable, but in no event later than the last day of the immediately
following Plan Year.
          (d) Determination of Earnings and Losses. The earnings and losses of
the Trust Fund for the Plan Year allocable to the portion of a Participant’s
Matching Contributions that are forfeited pursuant to Section 11.4 or
distributed pursuant to subsection (c) above will be determined by multiplying
the Trust Fund earnings or losses for the Plan Year allocable to the
Participant’s Matching Contribution Account by a fraction, the numerator of
which is the amount of Matching Contributions to be distributed or forfeited and
the denominator of which is the balance of the Participant’s Matching
Contribution Account on the last day of the Plan Year, reduced by the earnings
and increased by the losses allocable to such Account for the Plan Year.
     11.6 Aggregation and Disaggregation Rules.
          (a) Code Section 415. For purposes of the allocation limitations under
Code section 415 set forth in this Article, (i) all Defined Benefit Plans ever
maintained by a Controlled Group Member will be treated as one Defined Benefit
Plan, and all Defined Contribution Plans ever maintained by a Controlled Group
Member will be treated as one Defined Contribution Plan, and (ii) Controlled
Group Members will be determined in accordance with the 50% control rule of Code
section 415(h).
          (b) Code Section 401(k). For purposes of the limitation on Deferral
Contributions set forth in this Article, the Average Deferral Percentage for any
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have deferral contributions allocated to his account under two or
more plans or arrangements described in Code section 401(k) that are maintained
by the Company or any Controlled Group Member will be determined as if all such
deferral contributions were made under a single arrangement (unless such plans
or arrangements may not be permissively aggregated under applicable
regulations). Plans that are aggregated for purposes of satisfying the minimum
coverage rules of Code section 410(b) (other than for purposes of the average
benefits percentage test) will be treated as a single plan for such purposes.
For purposes of the limitation on Deferral Contributions set forth in this
Article, the aggregation and disaggregation of plans will be determined under
the rules of Code section 401(k) and the regulations thereunder.
          (c) Code Section 401(m). The Contribution Percentage of a Participant
who is a Highly Compensated Employee for a Plan Year and who is eligible

5



--------------------------------------------------------------------------------



 



to make voluntary employee contributions or receive deferral contributions or
matching employer contributions allocated to his account under two or more
Defined Contribution Plans maintained by the Company or a Controlled Group
Member will be determined as if all such contributions were made to a single
plan (unless such plans may not be permissively aggregated under applicable
regulations). Plans that are aggregated for purposes of satisfying the minimum
coverage rules of Code section 410(b) (other than for purposes of the average
benefits percentage test) will be treated as a single plan for such purposes.
For purposes of the limitation on Matching Contributions set forth in this
Article, the aggregation and disaggregation of plans will be determined under
the rules of Code section 401(m) and the regulations thereunder.
          (d) Testing Procedures. In applying the limitations set forth in
Sections 11.4 and 11.5, the Committee may, at its option, utilize such testing
procedures as may be permitted under Code sections 401(a)(4), 401(k), 401(m) or
410(b), including without limitation (i) aggregation of the Plan with one or
more other qualified plans maintained by a Controlled Group Member or
disaggregation of the Plan into component plans, (ii) inclusion of qualified
matching contributions, qualified nonelective contributions or elective
deferrals made to plans of other Controlled Group Members, (iii) exclusion of
all Employees (other than Highly Compensated Employees) who have not met the
minimum age and service requirements of Code section 410(a)(1)(A), or (iv) any
permissible combination thereof.
     14. The foregoing amendments will be effective April 12, 2009.
     Executed at Dallas, Texas, this 10th day of March, 2009.

            BELO CORP.
      By:   /s/ Kim S. Besse         Kim S. Besse        Vice President/Human
Resources     

6